Citation Nr: 1522827	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  08-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL), to include as due to exposure to herbicides and/or radiation.

2.  Entitlement to an increased evaluation for chronic fatigue syndrome with insomnia. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972 and from November 1990 to July 1991.

This appeal is before the Board of Veterans' Appeals (Board) from November 2006 and February 2010 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2009 decision, the Board denied the Veteran's claim for entitlement to service connection for NHL.  The Veteran appealed, and in a January 2012 memorandum decision, the Court of Appeals for Veterans' Claims (Court) set aside the Board's decision pertaining to NHL and remanded the matter for further proceedings consistent with the opinion.

Subsequently, in September 2012, the Board remanded the Veteran's appeal to the RO with instruction to obtain more complete records regarding the Veteran's in-service exposure to ionizing radiation, and to obtain a new opinion from the Under Secretary of Health concerning the relationship between the Veteran's NHL and exposure to radiation.  The RO obtained the relevant records and a new opinion, and the Board is therefore satisfied that the instructions in its remand of September 2012 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased evaluation for chronic fatigue syndrome with insomnia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

NHL was neither incurred in nor related to service.


CONCLUSION OF LAW

The criteria for service connection for NHL, to include as due to exposure to radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated April 2005 and March 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

In claims based on exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Specifically, 38 C.F.R. § 3.311 states that when, as here, it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1).  VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  As discussed in the merits portion of this decision, VA has obtained the appropriate records and an opinion from the Under Secretary for Health.  Because the Board finds that this opinion constitutes sufficient medical evidence to decide the Veteran's claim, the Veteran was not provided with an in-person VA examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran claims service connection for NHL due to exposure to radiation.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as NHL, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, such as NHL, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases, including NHL, which may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, another set of radiogenic diseases, also including NHL, found five years or more after service in an ionizing radiation-exposed veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311(b)(2). Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that:  (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran does not claim that his NHL manifested in service, and thus service treatment records do not reflect any symptoms of or treatment for NHL.  Private treatment records establish that the Veteran was diagnosed with NHL in January 2004.  In his March 2005 claim, the Veteran states that his NHL was caused by exposure to Agent Orange and/or ionizing radiation.

In a May 2005 statement, the Veteran elaborated that he served as a deck hand on a floating nuclear power plant in the Panama Canal Zone.  The Veteran was warned against going into certain areas of the boat due to the dangers of radiation.  He stated that he doubted the accuracy of the records kept of his radiation exposure.  The Veteran also stated that he personally used herbicide by the handful to remove vegetation on the shoreline.  The Veteran did not know the name of the herbicide used, but suspected it was Agent Orange due to its strength.  

In March 2006, the Veteran's Occupational Exposure to Ionizing Radiation (DD Form 1141) was forwarded to the Under Secretary for Health for a medical opinion.  The Chief Public Health and Environmental Hazard Officer, on behalf of the Under Secretary of Health, estimated that he was occupationally exposed to the following doses of radiation during military service: .000 rem (skin), .135 rem (gamma and X-ray), and .036 rem (neutron).  However, he stated that the sensitivity of the lymphatic tissue to radiation-induced malignancy was considered to be very low or absent and concluded that it was unlikely that the Veteran's B-cell lymphoma could be attributed to occupational exposure to ionizing radiation in service.

The Veteran has submitted a July 2012 letter from his private physician.  The physician opined that the Veteran's NHL is more likely than not related to exposure to ionizing radiation in service.  The physician based this opinion on the rationale that exposure to radiation increases the risk of NHL.  The physician acknowledged that the March 2006 VA opinion stated that the likelihood of causation was well below one percent, the physician stated that unless the overall causation probability is zero percent, exposure to radiation cannot be excluded as a causative agent.

Following remand from the Court, records of the Veteran's radiation exposure throughout the entirety of his first period of service were obtained by the RO from the United States Army Dosimetry Center in December 2013.  These records were referred to the Under Secretary of Health.  In a May 2014 opinion, the Director of the Post 9-11 Era Environmental Health Program (the Director), on behalf of the Under Secretary, stated that the records showed that the maximum possible dosage of radiation to which the Veteran was exposed was .226 rem.  The Director further stated that there is substantial and convincing scientific evidence that dosages below 5-10 rem result in risks of health effects either too small to be observed or nonexistent.  For these reasons, the Director opined that there is no reasonable possibility that the Veteran's NHL resulted from exposure to ionizing radiation during service.


In July 2014, the Veteran supplied a statement from a fellow soldier about their time in Panama.  He stated his title was "Nuclear Power Plant Chief."  He stated that he was certain that adequate monitoring of high radiation components and gaseous radioactive material was not performed as required, and that the personnel exposure records were maintained inappropriately.  He further stated that the plant was eventually shut down due to safety violations.  Finally, the soldier stated that he observed the jungle being treated with herbicides by aerial application in the parachute drop zone of the Jungle Operations Training Center, 100 meters from the power plant.  He was told it was Agent Orange.  

The Veteran's private physician wrote a second letter in February 2015, in which she opined that it is more likely than not that the Veteran's exposure to ionizing radiation and herbicides put him at increased risk of developing NHL.  She based her radiation opinion on the same rationale as the July 2012 letter, and based her herbicide opinion on two 1999 newspaper articles reporting on soldiers' allegations that Agent Orange was used in the Canal Zone.  

As to ionizing radiation, as an initial matter the Board notes that claimed radiation exposure from a power plant in the Fort Davis Canal Zone within the Republic of Panama does not qualify the Veteran as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3).  As such, the Board will consider his ionizing radiation claim under the special development procedures of 38 C.F.R. § 3.311(a) rather than 38 C.F.R. § 3.309(d)(3).

As discussed above, VA sought an opinion on the likelihood of causation via the procedures of 38 C.F.R. § 3.311.  The Board finds the May 2014 opinion highly probative.  It explains how the low level of documented radiation the Veteran was exposed to constitutes a health risk either too small to be observed or nonexistent.  The Board finds this opinion more probative than the opinions provided by the Veteran's private physician, which essentially states that any nonzero possibility of causation is the equivalent of probable causation.  


Furthermore, the Board does not find probative the Veteran's unsubstantiated lay statements that his exposure to radiation was not adequately documented.  His statements in this regard are not competent or credible in light of the detailed nature of the records provided by the Dosimetry Center.  Indeed, the Veteran has not sufficiently explained or substantiated his bald allegations of inappropriate monitoring of radiation levels or other safety violations; or how he was otherwise exposed to higher and hazardous levels of radiation beyond that determined by the research and investigating authorities.  

Similarly, the Board does not find probative the alleged lay statements of the Veteran's fellow soldier in Panama.  The soldier stated that he was certain that his own exposure records had been altered and revised, without providing any basis for this assertion.  The soldier alleged that the plant was eventually shut down due to unspecified safety violations, without explaining how or whether these violations would have caused undocumented radiation exposure.  The allegations involving the improper use and care of the dosimetry badges are unsubstantiated, and run contrary to his allegations that the Army subsequently altered his records to minimize the reported levels of radiation.  The solider is alleging a wide and confusing conspiracy with no corroborating evidence of any kind.  There are not references to any materials, records, publications which might to corroborate the allegations. Moreover, this statement is not a sworn, notarized statement; nor is it accompanied by any indicia of authenticity.  It is therefore unreliable.  For all these reasons, the Board does not find this evidence competent or credible.

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's NHL was caused by exposure to ionizing radiation.

The Veteran also claims service connection for NHL under a theory of herbicide exposure.  A review of the Veteran's Form DD 214 and record of assignments does not confirm that he had active service in the Republic of Vietnam within the applicable time period under 38 C.F.R. § 3.307(a)(6)(iii).  Rather, the Veteran has asserted that he was exposed to toxic herbicides used to clear overgrown vegetation in Panama.  Because the Veteran did not serve in Vietnam or Korea, the Veteran does not qualify for a grant of service connection based on presumptive exposure to herbicides.  38 C.F.R. § 3.307(a)(6).  

The Board finds that the evidence weights against a finding that the Veteran was exposed to herbicides, to include Agent Orange, during his service in the Panama Canal Zone.  In a June 2005 statement, the Veteran asserted that because Agent Orange was used freely in Vietnam, he felt that there was a strong likelihood that they used it in Panama.  The Veteran further provided a July 2014 statement from a fellow soldier and two 1999 newspaper articles alleging that Agent Orange was used in Panama.  The Board does not find this evidence probative.  The Veteran admits to not knowing at the time what chemicals were being used, and the Veteran's fellow soldier got the knowledge of Agent Orange use secondhand from Special Forces personnel.  The two 1999 articles report allegations that Agent Orange was used in Panama.  One article reports the allegations of an ex-officer, and another bases the report on unspecified eyewitness reports and documents.  In the second article, the United States Southern Command, at the time the military authority of the Canal Zone, stated that it was unaware of any Agent Orange use conducted in Panama.  The Board finds the Southern Command denial raises significant doubt concerning the Veteran's allegations.  The Board also notes that, according to the M21-1MR at IV.ii.2.C.10.r, the applicable Department of Defense list does not indicate that herbicides were used or stored in the Panama Canal Zone.  The Board thus finds that the evidence that Agent Orange was used in Panama is speculative and circumstantial.  The Board therefore concludes that the evidence weighs against a finding that the Veteran was exposed to herbicides, and that his NHL is accordingly not related to herbicide exposure.  The Board recognizes that the Veteran's private physician opined that his exposure to herbicides caused NHL, but because her opinion was based on the premise of exposure, the Board does not find it probative.

In conclusion, the evidence of record fails to establish service connection for NHL on either a direct or presumptive basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides and/or radiation, is denied.


REMAND

Following an April 2012 statement of the case on the issue of entitlement to an increased rating for chronic fatigue syndrome with insomnia, the Veteran filed a timely substantive appeal in June 2012.  The issue had not been certified to the Board, and no further development had been conducted.  

Additionally, in April 2012 the Veteran submitted an opinion from his private physician on the issue of entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  This opinion addressed the severity of the Veteran's chronic fatigue syndrome, but was not addressed in the April 2012 statement of the case, nor was any supplemental statement of the case issued for chronic fatigue syndrome.

The Veteran's most recent VA examination for chronic fatigue syndrome was conducted in March 2010, though a VA examination for TDIU in April 2011 also evaluated the condition.  The Board therefore remands this issue in order to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of his chronic fatigue syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his chronic fatigue syndrome with insomnia.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought is not granted in full, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


